
	
		II
		110th CONGRESS
		1st Session
		S. 315
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Warner (for himself,
			 Mr. Webb, Mr.
			 Grassley, Mr. Cornyn,
			 Mr. Thune, and Mr. Graham) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To establish a digital and wireless network
		  technology program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Minority
			 Serving Institution Digital and Wireless Technology Opportunity
			 Act.
		2.Establishment of Office
			(a)In GeneralThere is established within the National
			 Science Foundation an Office of Minority Serving Institution Digital and
			 Wireless Technology to carry out the provisions of this Act.
			(b)PurposeThe Office shall—
				(1)strengthen the ability of eligible
			 institutions to provide capacity for instruction in digital and wireless
			 network technologies by providing grants to, or executing contracts or
			 cooperative agreements with, those institutions to provide such instruction;
			 and
				(2)strengthen the national digital and
			 wireless infrastructure by increasing national investment in telecommunications
			 and technology infrastructure at eligible institutions.
				3.Activities supportedAn eligible institution shall use a grant,
			 contract, or cooperative agreement awarded under this Act—
			(1)to acquire equipment, instrumentation,
			 networking capability, hardware and software, digital network technology,
			 wireless technology, and infrastructure;
			(2)to develop and provide educational
			 services, including faculty development, related to science, mathematics,
			 engineering, or technology;
			(3)to provide teacher education, library and
			 media specialist training, and preschool and teacher aid certification to
			 individuals who seek to acquire or enhance technology skills in order to use
			 technology in the classroom or instructional process;
			(4)to implement joint projects and consortia
			 to provide education regarding technology in the classroom with a State or
			 State education agency, local education agency, community-based organization,
			 national non-profit organization, or business, including minority
			 businesses;
			(5)to provide professional development in
			 science, mathematics, engineering, or technology to administrators and faculty
			 of eligible institutions with institutional responsibility for technology
			 education;
			(6)to provide capacity-building technical
			 assistance to eligible institutions through remote technical support, technical
			 assistance workshops, distance learning, new technologies, and other
			 technological applications;
			(7)to foster the use of information
			 communications technology to increase scientific, mathematical, engineering,
			 and technology instruction and research; and
			(8)to develop proposals to be submitted under
			 this Act and to develop strategic plans for information technology
			 investments.
			4.Application and review procedure
			(a)In GeneralTo be eligible to receive a grant,
			 contract, or cooperative agreement under this Act, an eligible institution
			 shall submit an application to the Director at such time, in such manner, and
			 accompanied by such information as the Director may reasonably require. The
			 Director, in consultation with the advisory council established under
			 subsection (b), shall establish a procedure by which to accept and review such
			 applications and publish an announcement of such procedure, including a
			 statement regarding the availability of funds, in the Federal Register.
			(b)Advisory CouncilThe Director shall establish an advisory
			 council to advise the Director on the best approaches for involving eligible
			 institutions in the activities described in section 3, and for reviewing and
			 evaluating proposals submitted to the program. In selecting the members of the
			 advisory council, the Director may consult with representatives of appropriate
			 organizations, including representatives of eligible institutions, to ensure
			 that the membership of the advisory council reflects participation by
			 technology and telecommunications institutions, minority businesses, eligible
			 institution communities, Federal agency personnel, and other individuals who
			 are knowledgeable about eligible institutions and technology issues. Any panel
			 assembled to review a proposal submitted to the program shall include members
			 from minority serving institutions. Program review criteria shall include
			 consideration of—
				(1)demonstrated need for assistance under this
			 Act; and
				(2)diversity among the types of institutions
			 receiving assistance under this Act.
				(c)Data CollectionAn eligible institution that receives a
			 grant, contract, or cooperative agreement under section 2 shall provide the
			 Office with any relevant institutional statistical or demographic data
			 requested by the Office.
			(d)Information DisseminationThe Director shall convene an annual
			 meeting of eligible institutions receiving grants, contracts, or cooperative
			 agreements under section 2 for the purposes of—
				(1)fostering collaboration and
			 capacity-building activities among eligible institutions; and
				(2)disseminating information and ideas
			 generated by such meetings.
				5.Matching requirementThe Director may not award a grant,
			 contract, or cooperative agreement to an eligible institution under this Act
			 unless such institution agrees that, with respect to the costs to be incurred
			 by the institution in carrying out the program for which the grant, contract,
			 or cooperative agreement was awarded, such institution will make available
			 (directly or through donations from public or private entities) non-Federal
			 contributions in an amount equal to 25 percent of the amount of the grant,
			 contract, or cooperative agreement awarded by the Director, or $500,000,
			 whichever is the lesser amount. The Director shall waive the matching
			 requirement for any institution or consortium with no endowment, or an
			 endowment that has a current dollar value lower than $50,000,000.
		6.Limitations
			(a)In GeneralAn eligible institution that receives a
			 grant, contract, or cooperative agreement under this Act that exceeds
			 $2,500,000, shall not be eligible to receive another grant, contract, or
			 cooperative agreement under this Act until every other eligible institution
			 that has applied for a grant, contract, or cooperative agreement under this Act
			 has received such a grant, contract, or cooperative.
			(b)Awards Administered by Eligible
			 InstitutionEach grant,
			 contract, or cooperative agreement awarded under this Act shall be made to, and
			 administered by, an eligible institution, even when it is awarded for the
			 implementation of a consortium or joint project.
			7.Annual report and evaluation
			(a)Annual Report Required From
			 RecipientsEach institution
			 that receives a grant, contract, or cooperative agreement under this Act shall
			 provide an annual report to the Director on its use of the grant, contract, or
			 cooperative agreement.
			(b)Evaluation by DirectorThe Director, in consultation with the
			 Secretary of Education, shall—
				(1)review the reports provided under
			 subsection (a) each year; and
				(2)evaluate the program authorized by section
			 3 on the basis of those reports every 2 years.
				(c)Contents of EvaluationThe Director, in the evaluation, shall
			 describe the activities undertaken by those institutions and shall assess the
			 short-range and long-range impact of activities carried out under the grant,
			 contract, or cooperative agreement on the students, faculty, and staff of the
			 institutions.
			(d)Report to CongressThe Director shall submit a report to the
			 Congress based on the evaluation. In the report, the Director shall include
			 such recommendations, including recommendations concerning the continuing need
			 for Federal support of the program, as may be appropriate.
			8.DefinitionsIn this Act:
			(1)Eligible InstitutionThe term eligible institution
			 means an institution that is—
				(A)a historically Black college or university
			 that is a part B institution, as defined in section 322(2) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1061(2));
				(B)a Hispanic-serving institution, as defined
			 in section 502(a)(5) of the Higher Education
			 Act of 1965 (20 U.S.C. 1101a(a)(5));
				(C)a tribally controlled college or
			 university, as defined in section 316(b)(3) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1059c(b)(3));
				(D)an Alaska Native-serving institution under
			 section 317(b) of the Higher Education Act of
			 1965 (20 U.S.C. 1059d(b));
				(E)a Native Hawaiian-serving institution under
			 section 317(b) of the Higher Education Act of
			 1965 (20 U.S.C. 1059d(b)); or
				(F)an institution determined by the Director,
			 in consultation with the Secretary of Education, to have enrolled a substantial
			 number of minority, low-income students during the previous academic year who
			 received assistance under subpart I of part A of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a et seq.) for that year.
				(2)DirectorThe term Director means the
			 Director of the National Science Foundation.
			(3)Minority BusinessThe term minority business
			 includes HUBZone small business concerns (as defined in section 3(p) of the
			 Small Business Act (15 U.S.C.
			 632(p)).
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the National Science
			 Foundation $250,000,000 for each of the fiscal years 2008 through 2012 to carry
			 out this Act.
		
